DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/21/22 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Applicant argues that Lannert does not disclose the claimed structure. Specifically, Applicant argues:
“Lannert specifically teaches that the blades should be formed with a tall end such that the outer face extends along a curved line which is substantially parallel with the curvature of the inner face of the adjacent blade. The description as well as claim 1 clearly state that the inner and outer faces of each blade diverge from the convex heel to provide a thickened part beyond the heel and then converge toward the trailing end. Thus, they describe a blade that if depicted straight would be symmetric along a center line as each of the faces both diverge and converge.” (emphasis added).
Examiner does not understand Applicant’s reasoning. Why would the sides diverging and then converging necessarily yield a blade that would be symmetric if depicted straight? They don’t diverge and converge the same amount. In fact, Applicant’s own depiction of the instant invention (fig 2a) is also of a blade having walls that diverge (from leading edge 24) and then converge (at edge 28). Applicant may be relying on the diverging/converging characterization in combination with Lannert’s characterization that the inner walls of each blade substantially parallel the outer walls of the adjacent blade (pictured below, Examiner fig 1: dashed lines). However, Examiner does not understand why such a feature would necessarily yield a symmetrical blade, as argued. Applicant is asked to elaborate on why that would be the case.
[AltContent: arc][AltContent: arc]
    PNG
    media_image1.png
    586
    578
    media_image1.png
    Greyscale

Examiner fig 1: Lannert, fig 3, annotated

As best understood, a line analogous to the recited “center line” may be approximately as depicted below (Examiner fig 2: dashed line). It is a smooth line going from leading edge 27 to the tip of the trailing edge and it is plain to see that the front portion (thick portion) of the blade is not symmetrical about this line. If the line depicted in Examiner fig 2 is not what Applicant would interpret as a “center line” of Lannert, then Examiner does not understand what “center line” is supposed to require in the present context. How is such a “center line” meant to be determined? (It is already established that it is not truly a “center” line, since the blade is described as NOT being symmetrical about it.)
[AltContent: arc]
    PNG
    media_image1.png
    586
    578
    media_image1.png
    Greyscale

Examiner fig 2: Lannert, fig 3, annotated

If Applicant is asserting that the blade can be “depicted straight” in another way (e.g. warped in a way that would result in symmetry), then the limitation “depicted straight” would appear to carry no structural constraint at all (or at the very least, it is unclear) and Examiner does not understand what limitation it imposes either.
Moreover, it is plain to see that the wall forming the suction side (inner wall from leading edge 27 to blade tip) is shorter than the wall forming the pressure side (outer wall from leading edge 27 to tip). Accordingly, if unrolled to form the longest possible straight line from 27 to the tip (which is what “depicted straight” would appear to mean), it is mathematically impossible for the blade to be symmetric about that line, as argued by Applicant, since there must be a bulge somewhere to account for the extra length of the pressure side wall (and in the present case, that bulge is visible on the thick end of the blade).
Additionally, Kim is cited below as an alternate rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 – 22 and 24 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 16:
The limitation, “wherein the front portion and the transition portion of the blade is asymmetric along a center line” is unclear. As best understood, it is not the symmetry of blade, per se, that is being discussed, but rather the symmetry of a cross-section of the blade. As best understood, the claim means to be describing a property related to reflectional symmetry, which a three-dimensional object cannot have about a line.
The limitation, “wherein the center line is a straight line between the leading edge and trailing edge of the blade when the blade is straight or depicted straight” is unclear. See above (Response to Arguments).
In re claim 17, see above (In re claim 16: regarding symmetry properties of the blade versus that of its cross-section).
In re claim 27, see above (In re claim 16).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 – 21, 24, 25, and 27 – 33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lannert (US 2,272,469).
In re claim 16, Lannert discloses a blade (fig 3: 23) for an impeller (pg 1, right column, ln 27), the blade comprising:
a front portion (bulbous, radially inner portion) with a leading edge and a trailing portion (pointed, radially outer portion) with a trailing edge joined by spaced apart pressure (29) and suction sides (28) to form an exterior blade surface; and
a transition portion (the middle portion) between the front portion and the trailing portion;
wherein the front portion and the transition portion of the blade is asymmetric along a center line with the suction side thicker than the pressure side (see above; Examiner fig 2); and
wherein the front portion and the transition portion extends about 23-82% of the length of the blade between the leading edge and trailing edge (see above; Examiner fig 2),
(Note: Examiner fig 2 shows the front and transitions portions being approximately 30% – 60% of the length of the blade.)
wherein the center line is a straight line between the leading edge and trailing edge of the blade when the blade is straight or depicted straight (see above; Response to Arguments, especially Examiner fig 2).
In re claim 17, Lannert discloses wherein the trailing portion of the blade is symmetric along the center line (see above; Examiner fig 2).
In re claim 18, Lannert discloses wherein the front portion is about 3-12% of the blade length between the leading edge and the trailing edge (any fraction of the front of the blade may be labelled the “front portion”, including one that is 3-12% of the blade length).
In re claim 19, Lannert discloses wherein the transition portion is about 30-70% of the blade length between the leading edge and the trailing edge (any fraction of the middle of the blade may be labelled the “transition portion”, including one that is 30-70% of the blade length).
In re claim 20, Lannert discloses wherein the blade is curved from the leading edge to the trailing edge (fig 3).
In re claim 21, Lannert discloses wherein the front portion and the transition portion extends about 23-42% of the length of the blade between the leading edge and trailing edge (see above; In re claim 16).
Additionally, See below (Claim Rejections – 35 USC 103).
In re claim 24, Lannert discloses an impeller (fig 3) comprising at least one blade according to claim 16.
In re claim 25, Lannert discloses a centrifugal pump (title) comprising the impeller of claim 24.
In re claim 27, see above (In re claim 16).
In re claim 28, see above (In re claim 21).
In re claim 29, see above (In re claim 22).
In re claim 30, see above (In re claim 17).
In re claim 31, see above (In re claim 18).
In re claim 32, see above (In re claim 19).
In re claim 33, see above (In re claim 20).
Claims 16 – 21, 24, 25, and 27 – 33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kim (US 4,681,508).
In re claims 16 – 25 and 27 – 33, see Kim (fig 2: 1) and see above (corresponding claim rejections under Lannert). The limitations of these claims are either apparently present in Kim or are rejected by substantially the same reasoning applied to Lannert.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over [Lannert (US 2,272,469) or Kim (US 4,681,508)].
In re claim 21, regarding the limitation, “wherein the front portion and the transition portion extends about 23-42% of the length of the blade between the leading edge and trailing edge”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such a feature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 26, regarding the limitation, “A vessel, comprising a centrifugal pump according to claim 25”, it is well known to use a centrifugal pump in all manner of applications for various reasons, including on a vessel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a pump having such blades (as Lannert or Kim) in a vessel application. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 4,681,508).
In re claim 22, Kim discloses wherein the front portion on the suction side has a maximum thickness that is about double the maximum thickness on the pressure side (fig 2: 1).
Additionally, see above (regarding optimization).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747